GENERAL AND MUTUAL RELEASE


This General and Mutual Release (hereafter "Release") is entered into on this
April 24, 2008 by and between Celadon Trucking Services, Inc., and its
affiliates and subsidiaries (hereinafter “Celadon”), and Thomas M. Glaser, and
his successors, assigns, heirs and representatives (hereinafter “Glaser”).
 
WHEREAS, the parties entered into a Separation Agreement, General Release,
Consulting Agreement and Non-Competition, Non-Disclosure and Non-Solicitation
Agreement (hereinafter “Agreement”) on July 25, 2007, as amended on October 17,
2007, whereby the parties established the terms, conditions and consideration
for the retirement of Glaser from Celadon.
 
WHEREAS, the parties now desire to amend and otherwise release one another from
said Agreement as specified herein.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.           Celadon hereby releases Glaser from his covenant not to engage in
any employment or business activity in competition with Celadon, and Glaser is
free to immediately seek and accept any employment with any firm or business he
desires, irrespective of whether such firm or business is in competition with
Celadon.
 
2.           The parties agree that Celadon shall not make further payment,
settlement, benefit or other compensation of any kind to Glaser, including, but
not limited to, the issuance of any Restricted Stock Grants, whether due now or
in the future, including such Restricted Stock Grants that might be due from
Celadon  in August, 2009.
 
3.           Glaser agrees that until after August 3, 2009, he will not, for
himself or any other person, solicit or attempt to hire Leslie Carlson, or to
otherwise request or encourage Leslie Carlson to terminate her employment or
business relationship with Celadon.
 
4.            Glaser agrees that he shall not knowingly engage, or encourage
others to engage, in any oral or written communication, or otherwise knowingly
release any non-public information, which is intended to, or reasonably could be
foreseen to, damage the business reputation of, or otherwise in any way be
detrimental to, Celadon or its officers, directors, employees, agents, or
shareholders as a group.  Celadon agrees that it shall not  knowingly engage, or
encourage others to engage, in any oral or written communication, or otherwise
knowingly release any non-public information, which is intended to, or
reasonably could be foreseen to, damage the business reputation of, or otherwise
in any way be detrimental to Glaser.

--------------------------------------------------------------------------------


 
5.           In consideration of the promises set forth in this Release, and
other good and valuable consideration, the receipt of sufficiency of which is
hereby acknowledged, Glaser hereby irrevocably and unconditionally releases,
acquits, and forever discharges Celadon, Celadon’s parent, Celadon Group, Inc.
(“Celadon Group”), its subsidiaries, affiliates, and divisions, as well as each
of their respective officers, directors, employees, shareholders, members, and
agents (Celadon, Celadon Group, its subsidiaries, affiliates, and divisions, and
their respective officers, directors, employees, and agents being collectively
referred to herein as the “Releasees”), or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorney fees and costs actually
incurred), of any nature whatsoever, known or unknown, in law or equity,
including but not limited to those claims arising out of Glaser’s employment
with the Company or the termination of his employment with Celadon, including,
without limitation of the foregoing general terms, any and all claims arising
from any alleged violation by the Releasees of any federal, state, or local
statutes, ordinances, or common law, including but not limited to, the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended; the
Fair Labor Standards Act; the Equal Pay Act; the Employee Retirement Income
Security Act; the Rehabilitation Act of 1973; the Civil Rights Act of 1991; the
Family and Medical Leave Act; the Civil Rights Act of 1866; the Indiana Civil
Rights Act; and any other employment discrimination laws, as well as any other
claims based on constitutional, statutory, common law, or regulatory grounds, as
well as any claims based on theories of breach of contract or implied covenant,
deprivation of equity interest, shareholder rights, conversion, defamation,
retaliation, wrongful or constructive discharge, fraud, misrepresentation,
promissory estoppel, or intentional and/or negligent infliction of emotional
distress, (“Claim” or “Claims”), which Glaser now has, owns, or holds, or claims
to have, own, or hold, or which Glaser had, owned, or held, or claimed to own at
any time before execution of this Agreement, against any or all of the
Releasees. Notwithstanding the foregoing, Glaser reserves all rights to enforce
the terms of this Agreement and his rights to continue health insurance coverage
as provided under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
2

--------------------------------------------------------------------------------


 
6.           In consideration of the promises set forth in this Release, and
other good and valuable consideration, the receipt of sufficiency of which is
hereby acknowledged, Celadon,  Celadon Group, Inc., and each of their respective
subsidiaries, affiliates, and divisions, as well as each of their respective
officers, directors, employees, shareholders, members, agents, successors and
assigns (hereinafter referred to collectively as “Celadon”) hereby irrevocably
and unconditionally releases, acquits, and forever discharges Glaser and his
successors, assigns, heirs and representatives, or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorney fees and costs actually
incurred), of any nature whatsoever, known or unknown, in law or equity,
including but not limited to those claims arising out of Glaser’s employment
with the Company, the termination of his employment with Celadon, and/or the
Separation Agreement, General Release, Consulting Agreement and Non-Competition,
Non-Disclosure and Non-Solicitation Agreement of July 25, 2007, as amended on
October 17, 2007, including, without limitation of the foregoing general terms,
any and all claims arising from any alleged violation by Glaser of any federal,
state, or local statutes, ordinances, or common law, as well as any other claims
based on constitutional, statutory, common law, or regulatory grounds, as well
as any claims based on theories of breach of contract or implied covenant,
deprivation of equity interest, shareholder rights, conversion, defamation,
retaliation, wrongful or constructive discharge, fraud, misrepresentation,
promissory estoppel, or intentional and/or negligent infliction of emotional
distress, which Celadon now has, owns, or holds, or claims to have, own, or
hold, or which Celadon had, owned, or held, or claimed to own at any time before
execution of this Agreement against Glaser.
 
7.           This Release is the compromise of a disputed claim and is not to be
construed as an admission of liability or wrongdoing of either party.  The terms
of this Agreement and all information herein shall not be disclosed by either
party to any person or persons not a party hereto, except as to the directors,
officers, employees, agents, attorneys, accountants and auditors who are in the
need to know.  Nothing herein shall restrict a party from disclosing any portion
of this Agreement on a restricted basis pursuant to a judicial or other lawful
governmental order.  Failure by either party to insist upon the other party’s
performance under this Agreement or to exercise any rights or privilege herein
shall not be a waiver of any of the rights or privileges provided for in this
Agreement.  This Release shall be construed and enforced pursuant to the laws of
the State of Indiana, excluding any choice of laws provisions or conflicts of
laws principles which would require reference to the laws of any other
jurisdiction and the proper venue of any cause of action relating to this
agreement shall be limited to the state or federal courts sitting in
Indianapolis, Indiana.  If any of the provisions of this Release are held to be
unenforceable or invalid by any arbitrator or court or tribunal of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not be affected thereby, and the rights and obligations of the parties under
this Release shall be reduced only so much as necessary to remove the
illegality.  Each party hereto warrants and represents that they have read and
understand all of the provisions contained herein.  Each party does hereby
declare and represent that in making this Release it is understood and agreed
that it relies wholly upon its own judgment, and this Release is signed freely
by each party.  Both parties have either consulted or have been given the
opportunity to consult legal counsel prior to the execution of this
Release.  Any party signing below in a representative capacity for a party has
authority to bind that party.
3

--------------------------------------------------------------------------------


 
8.           Celadon and Glaser hereby expressly agree that, effective
immediately upon Glaser’s signature hereon, the Separation Agreement, General
Release, Consulting Agreement and Non-Competition, Non-Disclosure and
Non-Solicitation Agreement of July 25, 2007, as amended on October 17, 2007, has
terminated in all respects such that neither Celadon nor Glaser has any
continuing obligations to the other party pursuant to that Agreement, as
amended.


This Release contains the ENTIRE AGREEMENT between the parties hereto, and the
terms of this Release are contractual and not a mere recital.  This Release
supersedes and revokes all prior agreements between the parties, whether oral or
written.


WE HAVE READ THE FOREGOING RELEASE AND FULLY UNDERSTAND IT.


Thomas M. Glaser
 
Celadon Trucking Services, Inc.
          /s/ Thomas M. Glaser  
By:
  /s/ Stephen Russell      
Stephen Russell, Chief Executive Officer
       


4